FILED

May 31, 2019
02:32 PM(CT)

TENNESSEE COURT OF
WORKERS' COMPENSATION

CLAIMS

 

TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT CHATTANOOGA
Meagan Mueller-Rice, ) Docket No.: 2017-01-0750
Employee, )
Vv. ) State File No.: 82287-2017
MEDATAG, Inc. d/b/a Poblanos )
Mexican Cuisine, ) Judge Audrey Headrick
Uninsured Employer. )

 

EXPEDITED HEARING ORDER
(DECISION ON THE RECORD)

 

This case came before the Court on Meagan Mueller-Rice’s Request for an
Expedited Hearing on the record.' The issue is whether Ms. Mueller-Rice is likely to
establish at trial that she is entitled to medical and temporary disability benefits for the
knee injuries sustained when she tripped over the leash of a customer’s dog.
MEDATAG, Inc. d/b/a Poblanos Mexican Cuisine (Poblanos) did not respond to Ms.
Mueller-Rice’s request for benefits. For the reasons below, the Court awards medical
benefits but denies her claim for temporary disability benefits.

History of Claim

While working as a server at Poblanos on September 30, 2017, Ms. Mueller-Rice,
a Tennessee resident, injured her knees when she tripped and fell over the leash of a
customer’s dog.” Ms. Mueller-Rice notified manager Sabrina Holbrook of her injuries
and left work to seek emergency treatment. The provider took Ms. Mueller off work for
four days and referred her to see Dr. Thomas Brown, II, an orthopedist.

 

* The Court issued a docketing notice allowing the parties until May 29 to file objections or submit
position statements. Poblanos did not request an evidentiary hearing, and the Court determined it needed
no additional evidence to decide the issues.

* Poblanos allowed dogs on the premises.
Text messages between Ms. Mueller-Rice and Ms. Holbrook show that she
attempted to prompt Ms. Holbrook to file a claim and provide her with the carrier’s
information. Although Ms. Holbrook advised her of information needed by insurance to
“start [her] file,” she ultimately referred her to Irma Hyde, a Poblanos’ shareholder. Ms.
Hyde informed Ms. Mueller-Rice by text that she did not “work enough hours to qualify
for [workers’ compensation] insurance so [her] agent [was] looking into a different
option.”

Ms. Mueller-Rice returned to the emergency room on October 9 and was taken off
work until she followed up with an orthopedist. Ms. Mueller-Rice then filed a Petition
for Benefit Determination on October 23, 2017. The Bureau’s compliance section
investigated and prepared an Expedited Request for Investigation Report, noting that
Poblanos admitted it was uninsured at the time of Ms. Mueller-Rice’s September 30,
2017 injury, and that it did not dispute the work injury.

Ms. Mueller-Rice saw Dr. Brown on November 29 for ongoing left-knee pain. He
ordered an MRI, which showed a contusion and some edema, and he ordered physical
therapy. Ms. Mueller-Rice last saw Dr. Brown on February 14, 2018, when he released
her to return as needed.

With the exception of payment for a physical therapy visit and a portion of the
MRI bill, Poblanos did not provide Ms. Mueller-Rice with any medical or temporary
disability benefits. Ms. Mueller-Rice requested payment of her medical bills as well as
temporary disability benefits.

Findings of Fact and Conclusions of Law

Standard Applied

To prevail at an expedited hearing, Ms. Mueller-Rice must present sufficient
evidence to prove she is likely to prevail at a hearing on the merits. See Tenn. Code Ann.
§ 50-6-239(d)(1) (2018). The Court holds she would likely prevail in her claim for
medical benefits but not temporary disability benefits.

Medical Benefits

Under the Workers’ Compensation Law, an employer must “furnish, free of
charge to the employee, such medical and surgical treatment . . . made reasonably
necessary by accident[.]” Tenn. Code Ann. § 50-6-204(a). To receive benefits, Ms.
Mueller-Rice must show, to a reasonable degree of medical certainty, that the September
30, 2017 incident “contributed more than fifty percent (50%) in causing the. . .
disablement or need for medical treatment, considering all causes.” Tenn. Code Ann. §
50-6-102(14).
Here, the evidence submitted is sufficient to show that the fall over a dog’s leash
caused Ms. Mueller-Rice’s September 30 work injury and need for medical treatment.
The Court notes that the Dispute Certification Notice does not list compensability as a
disputed issue, and it is unclear whether Poblanos participated in mediation. Based on
the evidence submitted, Poblanos must pay for Ms. Mueller-Rice’s past and ongoing
medical treatment for the September 30 work injury.

Temporary Disability Benefits

Ms. Mueller-Rice also requested temporary disability benefits. There are two
kinds: temporary total and temporary partial. To receive temporary total disability (TTD)
benefits, Ms. Mueller-Rice must prove (1) she became disabled from working due to a
compensable injury; (2) a causal connection exists between the injury and her inability to
work; and (3) she established the duration of her disability. Jones v. Crencor Leasing
and Sales, TN Wrk. Comp. App. Bd. LEXIS 48, at *7 (Dec. 11, 2015). Concerning
temporary partial disability (TPD) benefits, Ms. Mueller-Rice is eligible for benefits if
she earned less than her average weekly wage due to work restrictions. See Tenn. Code
Ann. § 50-6-207(2)(A).

Here, Ms. Mueller-Rice might be entitled to past temporary disability benefits.
However, the parties submitted no proof of her wages. Due to this lack of evidence, the
Court must deny her request for temporary disability benefits at this time.

Penalty Unit Referral

The Penalty Program is specifically authorized to assess penalties under the
Workers’ Compensation Law as well as the General Rules of the Workers’ Compensation
Program. The Court finds that Poblanos is subject to possible penalty assessments under
Tennessee Code Annotated section 501-6-118 for the following:

Failure to have workers’ compensation coverage;
Bad-faith denial of Ms. Mueller-Rice’s claim;
Failure to file a First Report of Work Injury, a Notice of Controversy, or a
Notice of Denial of Claim;
Failure to timely provide medical treatment; and,
e Failure to timely provide a panel of physicians.

Therefore, the Court refers this matter to the Compliance Program for consideration of
these and any other applicable penalties.
Payment of Benefits

Poblanos must provide medical and temporary disability benefits. However, since
it did not have workers’ compensation insurance at the time of the injury, the Uninsured
Employers Fund (UEF) has discretion to pay limited temporary disability benefits and
medical expenses if certain criteria are met. (See attached Benefits Request Form.) Ms.
Mueller-Rice must establish, through her testimony, medical records, and the Bureau’s
Compliance report, that she has proved or is likely to prove that she: 1) worked for an
uninsured employer; 2) suffered an injury arising primarily in the course and scope of
employment on or after July 1, 2015; 3) was a Tennessee resident on the date of injury; 4)
provided notice to the Bureau of the injury and of the employer’s lack of coverage within
sixty days of the injury; and, 5) secured a judgment for workers’ compensation benefits
against Poblanos for the injury. Tenn. Code Ann. § 50-6-801(d)(1)-(5).

IT IS, THEREFORE, ORDERED as follows:

1. The Court denies Ms. Mueller-Rice’s request for temporary disability benefits at
this time.

2. Dr. Thomas W. Brown, III shall be the authorized treating physician. Poblanos
shall provide Ms. Mueller-Rice with ongoing medical treatment for her September
30, 2017 work injury under Tennessee Code Annotated section 50-6-204. Further,
upon presentment of bills by Ms. Mueller-Rice or her treating providers, Poblanos
shall pay all past medical expenses incurred for treatment of her work-related
injury by, or upon the direction of, the following: 1) Memorial Hospital; 2)
Chattanooga Emergency Med, PLLC; 3) Diagnostic Imaging Consultants; 4)
Thomas W. Brown, II, M.D.; 5) Chattanooga Outpatient Center; and, (6)
Benchmark Physical Therapy.

3. This case is set for a Status Hearing on Wednesday, July 31, 2019, at 1:00 p.m.
Eastern Time. The parties must call (423) 634-0164 or toll-free at (855) 383-0001
to participate. Failure to call may result in a determination of the issues without
your participation.

4. Unless interlocutory appeal of the Expedited Hearing Order is filed, compliance
with this Order must occur no later than seven business days from the date of entry
of this Order as required by Tennessee Code Annotated section 50-6-239(d)(3).
The Self-Insured Employer must submit confirmation of compliance with this
Order to the Bureau by email to WCCompliance.Program@tn.gov no later than
the seventh business day after entry of this Order. Failure to submit the necessary
confirmation within the period of compliance may result in a penalty assessment
for non-compliance.
5. For questions regarding compliance, please contact the Workers’ Compensation
Compliance Unit via email at WCCompliance.Program@tn.gov.

 

ENTERED May 31, 2019.

Aut wudhs Ucn
AUDREY. A) HEADRICK
Workers’ Compensation Judge
APPENDIX

Exhibits:

—

Affidavit of Meagan Mueller-Rice

Expedited Request for Investigation Report

Billing statements:

Benchmark PT

Chattanooga Outpatient Center

Memorial Hospital of Chattanooga

Chattanooga Emergency Med, PLLC

Diagnostic Imaging Consultants

Thomas W. Brown, III, M.D., P.C./Chattanooga Sports Medicine &
Orthopedics

4. Secretary of State Filing Information

5. Text messages between Ms. Mueller-Rice and Sabrina Holbrook, manager,
September 30, 2017, to October 9, 2017

Medical records of Memorial Hospital

7. Medical records of Dr. Brown

Ww NY

mo aoge

a

Technical record:

Petition for Benefit Determination
Expedited Request for Investigation Report
Dispute Certification Notice

Show Cause Order

Order on Show Cause Hearing

Request for Expedited Hearing

Docketing Notice

Se ee Pe
CERTIFICATE OF SERVICE

I certify that a copy of this Expedited Hearing Order was sent to these recipients as

indicated below on May 31, 2019.

 

 

 

 

 

 

 

 

Name Certified | Email | Service sent to:
Mail
Meagan Mueller-Rice, x meganmueller/@gmail.com
Employee 809 Central Avenue
Chattanooga, TN 37403
Poblanos, x ihyde@hotmail.com
Uninsured Employer Poblanos Mexican Cuisine
Attn: Irma Hyde
551 River Street
Chattanooga, TN 37405
Amanda Terry, x WCCompliance.program@tn.gov
Compliance Program Amanda.terry(@tn.gov
LaShawn Pender x lashawn.pender(@tn.gov

 

 

 

 

 

Be Bienes

SDI 4

 

PENNY SHKWUM, COURT CLERK

we. cotolerkia tn.gov

 
 

Filed Date Stamp Here
Tennessee Bureau of Workers’ Compensation
www.tn.gov/workforce/injuries-at-work
wc.ombudsman@tn.gov
1-800-332-2667

REQUEST FOR BENEFITS FROM THE UNINSURED EMPLOYERS FUND

Eligible employees may use this form to request benefits from the Uninsured Employers Fund (UEF) if
they are injured while working for an employer that failed to provide:

1. Workers’ compensation insurance as required by the TN Workers’ Compensation Law; and,
2. Medical and/or disability benefits as required by the TN Workers’ Compensation Law.

This form MUST be completed and sent via certified mail to the following address:

Tennessee Bureau of Workers’ Compensation
ATTN: UEF Benefit Manager

Uninsured Employers Fund

220 French Landing Drive, Suite 1B

Nashville, TN 37243-1002.

This form MUST be sent within sixty (60) calendar days after the claim is over and MUST include:

1. Acourt order stating your employer owes you benefits and that you may request UEF benefits;

2. Acompleted Internal Revenue Service (IRS) Form, W-9 Request for Taxpayer Information and
Certification available at www.irs.gov; and

3. Acompleted Bureau of Workers’ Compensation Form C31 Medical Waiver and Consent available
on the “Forms” link at www.tn.gov/workerscomp.

I certify that I believe I am eligible for benefits from the UEF; that my employer has not paid all or part of
the benefits Iam due; and my employer has not complied with an order issued by the Court of Workers’
Compensation Claims.

I, , request benefits from the Uninsured Employers Fund.
(Print Your Name)

 

Signature Date

Tennessee Law allows the State of Tennessee to recover payments made by the UEF for temporary
disability benefits or medical benefits. An agreement between you and your employer for payment of
benefits must be pre-approved by the UEF before being approved by a workers’ compensation judge.

LB-3284 (NEW 4/19) RDA 10183
 

Expedited Hearing Order Right to Appeal:

If you disagree with this Expedited Hearing Order, you may appeal to the Workers’
Compensation Appeals Board. To appeal an expedited hearing order, you must:

1. Complete the enclosed form entitled: “Expedited Hearing Notice of Appeal,” and file the
form with the Clerk of the Court of Workers’ Compensation Claims within seven
business days of the date the expedited hearing order was filed. When filing the Notice
of Appeal, you must serve a copy upon all parties.

2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
calendar days after filing of the Notice of Appeal. Payments can be made in-person at
any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
alternative, you may file an Affidavit of Indigency (form available on the Bureau’s
website or any Bureau office) seeking a waiver of the fee. You must file the fully-
completed Affidavit of Indigency within ten calendar days of filing the Notice of
Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
result in dismissal of the appeal.

3. You bear the responsibility of ensuring a complete record on appeal. You may request
from the court clerk the audio recording of the hearing for a $25.00 fee. If a transcript of
the proceedings is to be filed, a licensed court reporter must prepare the transcript and file
it with the court clerk within ten business days of the filing the Notice of
Appeal. Alternatively, you may file a statement of the evidence prepared jointly by both
parties within ten business days of the filing of the Notice of Appeal. The statement of
the evidence must convey a complete and accurate account of the hearing. The Workers’
Compensation Judge must approve the statement before the record is submitted to the
Appeals Board. If the Appeals Board is called upon to review testimony or other proof
concerning factual matters, the absence of a transcript or statement of the evidence can be
a significant obstacle to meaningful appellate review.

4. If you wish to file a position statement, you must file it with the court clerk within ten
business days after the deadline to file a transcript or statement of the evidence. The
party opposing the appeal may file a response with the court clerk within ten business
days after you file your position statement. All position statements should include: (1) a
statement summarizing the facts of the case from the evidence admitted during the
expedited hearing; (2) a statement summarizing the disposition of the case as a result of
the expedited hearing; (3) a statement of the issue(s) presented for review; and (4) an
argument, citing appropriate statutes, case law, or other authority.

For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
LB-1099

 

EXPEDITED HEARING NOTICE OF APPEAL
Tennessee Division of Workers’ Compensation
www. tn.gov/labor-wid/weomp.shtml
wce.courtclerk@tn.gov
1-800-332-2667

 

Docket #:
State File #/YR:

 

Employee

Vv.

 

Employer
Notice
Notice is given that

 

[List name(s) of all appealing party(ies) on separate sheet if necessary]

appeals the order(s) of the Court of Workers’ Compensation Claims at

to the Workers’ Compensation Appeals

 

Board. [List the date(s) the order(s) was filed in the court clerk’s office]

Judge

Statement of the Issues
Provide a short and plain statement of the issues on appeal or basis for relief on appeal:

 

 

 

Additional Information
Type of Case [Check the most appropriate item]

L] Temporary disability benefits
L] Medical benefits for current injury
LC Medical benefits under prior order issued by the Court

List of Parties
Appellant (Requesting Party): At Hearing: LJEmployer LJEmployee

Address:

 

Party’s Phone: Email:
Attorney's Name: BPR#:
Attorney’s Address: Phone:

Attorney's City, State & Zip code:

 

Attorney’s Email:

 

* Attach an additional sheet for each additional Appellant *

rev. 10/18 Page 1 of 2 RDA 11082
Employee Name: SF#: DOI:

Appellee(s)

Appellee (Opposing Party): At Hearing: L]JEmployer LJEmployee

 

Appellee’s Address:

 

 

 

Appellee’s Phone: Email:
Attorney’s Name: BPR#:
Attorney’s Address: Phone:

 

Attorney’s City, State & Zip code:

 

Attorney’s Email:

* Attach an additional sheet for each additional Appellee *

CERTIFICATE OF SERVICE

I,
Expedited Hearing Notice of Appeal by First Class, United States Mail, postage prepaid, to all parties

and/or their attorneys in this case in accordance with Rule 0800-02-22.01(2) of the Tennessee Rules
of Board of Workers’ Compensation Appeals on this the day of , 20

, certify that | have forwarded a true and exact copy of this

[Signature of appellant or attorney for appellant]

 

LB-1099 rev. 10/18 Page 2 of 2 RDA 11082
 

Tennessee Bureau of Workers’ Compensation
220 French Landing Drive, I-B
Nashville, TN 37243-1002
800-332-2667

AFFIDAVIT OF INDIGENCY

I, , having been duly sworn according to law, make oath that
because of my poverty, | am unable to bear the costs of this appeal and request that the filing fee to appeal be
waived. The following facts support my poverty.

1. Full Name: 2. Address:

 

 

3. Telephone Number: 4. Date of Birth:
5. Names and Ages of Ail Dependents:

Relationship:

 

 

Relationship:

 

 

Relationship:

 

 

Relationship:

 

 

6. lam employed by:

 

My employer’s address is:

 

My employer’s phone number is:

 

7. My present monthly household income, after federal income and social security taxes are deducted, is:

$

8. | receive or expect to receive money from the following sources:

 

 

 

 

 

 

AFDC $ per month beginning
ssl $ per month beginning
Retirement $ per month beginning
Disability $ per month beginning
Unemployment $ per month beginning
Worker's Comp.$ per month beginning
Other $ per month beginning

 

LB-1108 (REV 11/15) RDA 11082
9. My expenses are:

 

 

 

Rent/House Payment $ permonth Medical/Dental $ per month

Groceries $ per month Telephone $ per month

Electricity $ per month School Supplies $ per month

Water $ per month Clothing $ per month

Gas $ per month Child Care $ per month

Transportation $ per month Child Support $ per month

Car $ per month

Other $ per month (describe: )
10. Assets:

Automobile $ (FMV)

Checking/Savings Acct. $

House $ __ (FMV)

Other $ Describe:

 

11. My debts are:

Amount Owed To Whom

 

 

 

 

| hereby declare under the penalty of perjury that the foregoing answers are true, correct, and complete
and that I am financially unable to pay the costs of this appeal.

 

APPELLANT

Sworn and subscribed before me, a notary public, this

day of , 20

 

NOTARY PUBLIC

My Commission Expires:

LB-1108 (REV 11/15) RDA 11082